Citation Nr: 1630080	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-17 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) based upon a military sexual trauma, schizophrenia, a psychotic disorder, and a depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD based upon a military sexual trauma, schizophrenia, a psychotic disorder, and a depressive disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) in May 2010.  A statement of the case (SOC) was provided in May 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in May 2012.

The Veteran was provided with a hearing before a Veterans Law Judge (VLJ) in September 2015.  A copy of the transcript has been associated with the record.  However, the Veteran was informed in November 2015 that the VLJ was no longer available to adjudicate his claim.  As such, the Veteran was afforded an additional opportunity for a hearing with a new VLJ, which the Veteran accepted.  The claim was remanded by the Board in December 2015 to afford the Veteran a new hearing.

The Veteran was provided a new hearing before the undersigned VLJ in June 2016.  A copy of the transcript has been associated with the record and reviewed accordingly.

The Board notes that the Veteran's claim to reopen for an acquired psychiatric disability (also diagnosed as schizophrenia, psychotic disorder, and depressive disorder) now includes a claim for PTSD that was not previously considered in the last final decision.  However, the Board finds that the Veteran's claim is not actually a distinct claim for PTSD, but rather a claim for the same condition under a different name, although continuing to be based upon the same set of underlying facts as the previously claimed mental disability.  It is noted that in the case of Velez v. Shinseki, 23 Vet. App. 199, the United States Court of Appeals for Veterans Claims (Court) dealt with a case in which the issue on appeal was one of whether new and material evidence had been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  In Velez, the Court provided a test for distinguishing a new claim from a petition to reopen: if the evidence shows distinctly diagnosed diseases or injuries, then it is a new claim, but if the evidence tends to substantiate an element of a previously adjudicated matter, it is a claim to reopen.  To make this determination, the Court, citing Clemons, 23 Vet. App. at 1, looked at the scope of the claimants previously-denied claims, including such factors as (1) what symptoms he previously used in describing his prior claims, (2) what the medical evidence showed at the time of the prior denials (e.g., what disorders the claimant had been diagnosed with), and (3) how broadly the RO adjudicated the scope of the prior claims.

Here, the medical evidence of record does not show that the Veteran was previously diagnosed with a distinct psychiatric disorder represented by PTSD.  Now there appears to be an assessment in a May 2010 outpatient treatment note that found PTSD in conjunction with the Veteran's schizophrenia based solely on the Veteran's stressor statements.  The Veteran, however, is continuing to assert, as he had during his initial claim before his last final rating decision that he suffers from an acquired psychiatric disability that is the result of various stressors in military service.  The Veteran has provided no description for how his claim of PTSD is separate or distinct from his other psychiatric claim based upon a differentiation of symptoms.  The fact that the Veteran has just simply added another named condition as an additional descriptor of the same overall psychiatric disability symptoms does not constitute a new claim for a separate psychiatric disability.  Rather, it is merely a continuation of his same original claim.  Accordingly, the Veteran's claim for PTSD is to be adjudicated as part of the overarching new and material evidence claim based upon the same facts and circumstances.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD based upon a military sexual trauma, schizophrenia, a psychotic disorder, and a depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2000, the RO denied a claim of entitlement to service connection for a psychotic disorder and a depressive disorder.  The Veteran did not submit any additional evidence or intent to appeal the April 2000 rating decision within a year of notification and it became final in April 2001.  The Veteran then filed a claim to reopen for paranoid schizophrenia in November 2007.  The RO then denied that claim in a January 2008 rating decision.  The Veteran did not submit any additional evidence or intent to appeal the January 2008 rating decision within a year of notification and it became final in January 2009.  Thus the January 2008 rating decision is the last final rating decision of record in regard to the issue of entitlement to service connection for an acquired psychiatric disorder.

2.  The evidence received since the RO's January 2008 decision which denied service connection for entitlement to service connection for an acquired psychiatric disorder relates to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's January 2008 decision, which denied entitlement to service connection for an acquired psychiatric disorder; the claim for entitlement to service connection an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran initially filed a claim for service connection for an acquired psychiatric disability in January 2000.  The evidence at the time of the adjudication of the Veteran's claim in an April 2000 rating decision consisted of the Veteran's statements, service treatment records with no indication of any treatment or diagnoses for any psychiatric disabilities and outpatient treatment records showing diagnoses of a psychotic disorder not otherwise specified, depressive disorder, and alcoholic depression without a showing of nexus.  The April 2000 rating decision denied that claim on the basis that there was no showing of any nexus of the Veteran's psychiatric disabilities to military service.  The Veteran was notified of the decision on April 27, 2000.  He had until April 27, 2001 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until November 2007, over 7 years after the deadline.  Therefore, the April 2000 rating decision became final. 

The Veteran then filed a claim to reopen for his acquired psychiatric disability in November 2007.  The evidence at the time of the adjudication of the Veteran's claim in a January 2008 rating decision consisted of the Veteran's statements, service treatment records with no indication of any treatment or diagnoses for any psychiatric disabilities and outpatient treatment records showing diagnosis of paranoid schizophrenia without a showing of nexus.  The January 2008 rating decision denied that claim on the basis that there was no showing of any nexus of the Veteran's psychiatric disabilities to military service.  The Veteran was notified of the decision on January 29, 2008.  He had until January 29, 2009 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until September 2009, several months after the deadline.  Therefore, the January 2008 rating decision became final.

Since the January 2008 rating decision was finalized, the Veteran has submitted additional statements; current treatment records with showings of treatment for PTSD that has been assessed as related to military sexual trauma based upon the Veteran's subjective history; and an April 2010 VA examination.  These statements and records are new because they had not been previously considered.  They are also material because they are not merely cumulative of the same evidence that was in existence at the time of the January 2008 rating decision, but rather make a material fact more plausible, namely that the Veteran possibly has a diagnosis of PTSD that may be related to in-service military sexual trauma.  

Consequently, the Board finds that new and material evidence has been received since the January 2008 final rating decision and reopening the claim for service connection for an acquired psychiatric disability is warranted.  


ORDER

New and material evidence having been received, the previously denied claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD based upon a military sexual trauma, schizophrenia, a psychotic disorder, and a depressive disorder is reopened.  The claim is granted to that extent only.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with a VA examination in April 2010 for his acquired psychiatric disability.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with schizophrenia.  There was no supported finding of PTSD.  Although the examiner opined that the Veteran's disability was less likely than not related to military service, it is unclear if he was referring to the Veteran's currently diagnosed schizophrenia or if he was merely reiterating his findings regarding PTSD only.  In particular, the examiner appears to suggest, in discussing the Veteran's claimed stressors of being sexually assaulted in military service, that the Veteran has hallucinations regarding invisible people jumping into his bed and assaulting him.  While the examiner seems to indicate that this is a present phenomenon, there was no significant discussion as to whether these hallucinations could have been present in service as well and accounted for his perception of being sexually assaulted at that time.  Additionally, although the examiner noted the Veteran's pattern of misbehavior in military service, to include documented involvement in fights, there was no discussion whether this could have been an early indication of the Veteran's current schizophrenia.

As such, the Board finds that the April 2010 VA examiner's opinion is inadequate for rating purposes as it does not properly provide a complete rationale and discussion supported by the particular facts of the Veteran's case.  Accordingly, the Veteran's claims file should be returned to the April 2010 VA examiner for the provision of an addendum opinion in which the Veteran's schizophrenia diagnosis is taken into account within the particular context of the Veteran's claimed military experiences and behavior.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A  (West 2015); 38 C.F.R. § 3.159(c)  (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal since April 2010. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Then, after obtaining any outstanding records identified, the RO should return the Veteran's claims file to the VA examiner who conducted the April 2010 VA examination.  If that examiner is no longer available, the claims file should be forwarded to an examiner of like skill and qualification. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 
The examiner should render an opinion, consistent with sound medical judgment, as to the following question: is it at least as likely as not (50 percent or greater probability) that the Veteran's schizophrenia had its onset in service or is otherwise associated with any incident or event of service?  In particular, the examiner should consider and discuss any behavioral issues manifested by the Veteran, to include documented fighting.  Additionally, the examiner must discuss the Veteran's hallucinations regarding individuals jumping into bed and assaulting him and whether such hallucinations may have been present during military service and accounted for his belief that he was sexually assaulted at that time.

The examiner must provide a complete rationale for any opinions rendered. 

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998). 

4. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


